

117 HR 4722 IH: Vote Without Fear Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4722IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Mr. Ruiz (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the unauthorized possession of a firearm at a Federal election site.1.Short titleThis Act may be cited as the Vote Without Fear Act.2.Prohibition on unauthorized firearm possession at a Federal election site(a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:932.Prohibition on unauthorized firearm possession at a Federal election site(a)(1)Except as provided in paragraph (2), whoever knowingly possesses or causes to be present a firearm in, or within 100 yards of an entrance to, a place that the individual knows, or has reasonable cause to believe, is a Federal election site, or attempts to do so, shall be fined under this title, imprisoned not more than 1 year, or both.(2)Paragraph (1) shall not apply to—(A)the possession of a firearm by a law enforcement officer employed by the United States, a State, or a political subdivision thereof, or a private security guard hired or arranged for by the owner or manager of a building in which there is a Federal election site, who is authorized by law to possess a firearm and who is on duty;(B)the possession of a firearm in a vehicle within 100 yards of an entrance to a Federal election site, if the firearm is not removed from the vehicle or brandished while the vehicle is in, or within 100 yards of the entrance to, a Federal election site; or(C)the otherwise lawful possession of a firearm in a place of residence, in a place of business, or on private property, in or within 100 yards of an entrance to a Federal election site.(b)Whoever, with intent that a firearm be used in the commission of a crime, knowingly possesses or causes to be present the firearm in, or within 100 yards of an entrance to, a place that the individual knows, or has reasonable cause to believe, is a Federal election site, or attempts to do so, shall be fined under this title, imprisoned not more than 5 years, or both.(c)A person who kills any person in the course of a violation of subsection (a) or (b), or in the course of an attack on a Federal election site, involving the use of a firearm, or attempts or conspires to do so, shall be punished as provided in sections 1111, 1112, 1113, and 1117.(d)In this section, the term Federal election site means a building or any part thereof at which an employee of the United States, a State, or a political subdivision thereof is engaged in—(1)the administration of a polling place in an election for Federal office; or(2)the processing or counting of ballots cast in such an election..(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following new item:932. Prohibition on unauthorized firearm possession at a Federal election site..